Opinion issued July 12, 2012.




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-11-00996-CV
                                   ____________

                         TAMIEKA SINGH, Appellant

                                        V.

                      HELDA H. SHAGHAGHI, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1002508


                          MEMORANDUM OPINION

      On November 16, 2011, appellant Tamieka Singh filed an affidavit of

indigence with the trial court clerk. Although appellant has not filed a notice of
appeal, the trial court clerk assigned this appeal to this Court, based upon the

affidavit of indigence.

      The filing of a notice of appeal by any party invokes the appellate court’s

jurisdiction. See TEX. R. APP. P. 25.1(b). A court of appeals has jurisdiction over

any appeal where the appellant files an instrument that was filed in a bona fide

attempt to invoke appellate court jurisdiction. Linwood v. NCNB Tex., 885 S.W.2d
102, 103 (Tex. 1994); Grand Praire Indep. Sch. Dist. v. Southern Parts Imports,

Inc., 813 S.W.2d 499, 500 (Tex. 1991). If the appellant timely files a document in a

bona fide attempt to invoke the appellate court’s jurisdiction, the court of appeals,

on appellant’s motion, must allow the appellant an opportunity to perfect the appeal

by amending or refiling. See Grand Praire Indep. Sch. Dist., 813 S.W.2d at 500.

      Appellant has not filed a notice of appeal, but has filed an affidavit of

indigence. An affidavit of indigence is not an instrument that is filed to invoke the

appellate court’s jurisdiction. In re R.B.M., 338 S.W.3d 755, 757 (Tex. App.—

Houston [14th] 2011, no pet.). The affidavit concerns the separate question of

whether appellant must pay appellate costs in advance. Id.; see In re J.W., 52
S.W.3d 730, 733 (Tex. 2001) (per curiam). Thus, the filing of an affidavit of

indigence does not constitute a bona fide attempt to invoke this Court’s jurisdiction.

In re R.B.M., 338 S.W.3d at 757.

                                          2
      On March 29, 2012, we notified appellant that her appeal was subject to

dismissal for want of jurisdiction unless, by April 11, 2012, she filed a response

showing grounds for continuing the appeal. Appellant has not filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        3